Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Regarding Claims 1-4, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable respectively over claims 1-3 of U.S. Patent No. 10,750,060 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-4 of the instant application is obviousness over claims 1-3 of U.S. Patent 10,750,060 B2, in that claims 1-3 of the U.S. Patent contain all the limitations of claims 1-4 of the instant application. claims 1-4  of the instant application is therefore not patently distinct from the earlier U.S. Patent claim and such is unpatentable for obvious-type double patenting.
instant application
US 10750060 B2
1. A package comprising: an imaging device including an effective pixel region; an IR cut filter stacked on the imaging device via a light blocking film disposed outside of an effective pixel region of the 
A camera module, comprising: 
an imaging device that captures an image; an IR cut filter (IRCF), and a light blocking film is formed in a region of the IRCF, the region corresponding to a region other than an effective pixel region of the imaging device, and wherein a space surrounded by the light blocking film, the IRCF, and an imaging surface of the imaging device is filled with a transparent resin 


a substrate; 







an imaging device disposed on the substrate; an IR cut filter stacked on the imaging device via a light blocking film disposed outside of an effective pixel region of the imaging device; a case that is disposed on the substrate and surrounds the imaging device; a lens block that is mounted on the case and includes a lens collecting light incident on the imaging device; and a transparent resin disposed in a space surrounded by an imaging surface of the imaging device, the IR cut filter, and the light blocking film
1. A camera module, comprising: 

2. The camera module according to claim 1, wherein the imaging device and a substrate are connected by a mutually provided electrode having a through-silicon-via (TSV) structure.

an imaging device that captures an image; an IR cut filter (IRCF), and a light blocking film is formed in a region of the IRCF, the region corresponding to a region other than an effective pixel region of the imaging device, and wherein a space surrounded by the light blocking film, the IRCF, and an imaging surface of the imaging device is filled with a transparent resin 

2. The camera module according to claim 1, wherein the imaging device and a substrate are connected by a mutually provided electrode having a through-silicon-via (TSV) structure.

4. The camera module according to according to claim 3, wherein, between the imaging device and the substrate, a space other than the connected electrode having the TSV structure is filled with an underfill resin.
3. The camera module according to according to claim 2, wherein, between the imaging device and the substrate, a space other than the connected electrode having the TSV structure is filled with an underfill resin.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata (US 20070194439 A1, hereinafter “Kawabata”), in view of Iwafuchi et al. Iwafuchi”), and further in view of Keh et al. (US 20060024505 A1, hereinafter “Keh”).

Regarding claim 2, Kawabata teaches a camera module (Fig. 6) comprising: 
a substrate (Fig. 6: a semiconductor package support 104); 
an imaging device disposed on the substrate (Fig. 6: CCD solid-state image sensor 106); 
an IR cut filter (Fig. 6: an optical filter (not shown) for shielding an infrared light) 
a case (Fig. 6: a lens holder 103) that is disposed on the substrate and surrounds the imaging device (Fig. 6: a lens holder 103 on the semiconductor package support 104 and surrounding the CCD solid-state image sensor 106); 
a lens block that is mounted on the case and includes a lens collecting light incident on the imaging device (Fig. 6, [0008]: a lens barrel 103 has a lens 111 for focusing an image onto the CCD solid-state image sensor); 

Kawabata does not teach the IR cut filter stacked on the imaging device via a light blocking film disposed outside of an effective pixel region of the imaging device.
However, Iwafuchi discloses the IR cut filter stacked on the imaging device via a light blocking film disposed outside of an effective pixel region of the imaging device (Fig. 1, [0007]: a light receiving surface 1a of an image sensor 1 and an edge portion of an opening of a light shielding member 3 bonded to a surface of an IRCF (Infrared Ray Cut Filter) 4 facing the image sensor 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the IR cut filter stacked on the imaging device via a light blocking film disposed outside of an effective pixel region of the imaging device as taught Iwafuchi into Kawabata’s imaging device. The suggestion/motivation to do so would have been to block unwanted reflected light to reach the image sensor (Iwafuchi: [0007]).
Moreover, the Kawabata and Iwafuchi combination does not teach a transparent resin disposed in a space surrounded by an imaging surface of the imaging device, the IR cut filter, and the light blocking film.
However, Keh discloses a transparent resin disposed in a space surrounded by an imaging surface of the imaging device, the IR cut filter, Fig. 2, [0017]-[0021]: An epoxy 140 (e.g., a clear epoxy) is then utilized to encapsulate the components (e.g., substrate 110, die 120, pigment filter 130, and wires 124) to arrive at an epoxy encapsulated package 100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an epoxy encapsulated package as taught Keh into the Kawabata and Iwafuchi combination; such that transparent resin disposed in a space surrounded by an imaging surface of the imaging device, the IR cut filter, and the light blocking film. The suggestion/motivation to do so would have been to allow air gap package size is limited in terms of miniaturization (Keh: [0004]).

Regarding claim 3, the Kawabata, Iwafuchi and Keh combination teaches the camera module according to claim 2, in addition Iwafuchi discloses wherein the imaging device and a substrate are connected by a mutually provided electrode having a through-silicon-via (TSV) structure ([0113]: TSV (Through Silicon Via) process for piercing through the chip from the front to the back is performed in the image sensor 110 to thereby realize CSP (Chip Scale Package)). The suggestion/motivation to do so would have been to realize CSP (Chip Scale Package) (Iwafuchi: [0113]).

Regarding claim 1, claim 1 has been analyzed with regard to claim 2 and is rejected for the same reasons of obviousness as used above.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable the Kawabata, Iwafuchi and Keh combination, in view of Cho (US 20140077063 A1, hereinafter “Cho”).

Regarding claim 3, the Kawabata, Iwafuchi and Keh combination teaches the camera module according to according to claim 2. Claim 3 is also rejected in view of  Cho as it discloses wherein the imaging device and a substrate are connected by a mutually provided electrode having a through-silicon-via (TSV) structure (Fig. 5, [0029]-[0033]: rear surface of an imaging die 32 is electrically coupled to a front surface of an image processing die 34 through contacts 84 (claimed “electrode”) having through-silicon via 80). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the imaging device Cho into the Kawabata, Iwafuchi and Keh. The suggestion/motivation to do so would have been to provide paths that convey control and image signals between imaging die 32 and image processing die 34 circuitries (Cho: [0033]).
Regarding claim 4, the Kawabata, Iwafuchi, Keh and Cho combination teaches the camera module according to according to claim 3, furthermore Cho discloses wherein, between the imaging device and the substrate, a space other than the connected electrode having the TSV structure is filled with an underfill resin (Fig. 5, [0033]: The rear surface of imaging die 32 may be coupled to the front surface of image processing die 34 by layer 85. Layer 85 includes adhesive materials for attaching dies 32 and 34. Contacts 84 extend through layer 85 and electrically couple dies 32 and 34). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein, between the imaging device and the substrate, a space other than the connected electrode having the TSV structure is filled with an underfill resin as taught Cho into the Kawabata, Iwafuchi and Keh combination. The suggestion/motivation to do so would have been to provide a protective layer around the electrical contact connections.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/Primary Examiner, Art Unit 2697